Citation Nr: 1311223	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  97-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the left upper extremity, to include as secondary to a left wrist disability.


REPRESENTATION

The Veteran represented by: AMVETS


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 1997 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The March 1997 rating decision denied the Veteran's claim for a higher rating for the service connected postoperative residuals of a fracture of the left wrist.  In April 2007, pursuant to a remand from the Board the Appeals Management Center (AMC) of the Veterans Benefits Administration (VBA) denied service connection for carpal tunnel syndrome of the left upper extremity after the Veteran asserted that the carpal tunnel syndrome is one of the postoperative residuals resulting from a left wrist fracture sustained in service.  The original claim for an increased rating for the post operative residuals was denied in a Board decision dated in March 2008 and that issue is no longer before the Board.

This matter was most recently before the Board in July 2011, which at that time, also remanded a claim of service connection for a low back disorder.  In a rating decision in November 2012, the RO granted entitlement to service connection for the low back disorder.  This is considered a full grant of the benefit sought on the appeal for that claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's postoperative residuals of a left wrist fracture disability are service connected.  The Veteran, however, alleges that his service-connected left wrist fracture has either caused or aggravated left wrist carpal tunnel syndrome.  In July 2011, the Board remanded with directions that the Veteran be provided a VA neurological examination for evaluation of the Veteran's claimed carpal tunnel syndrome of his left upper extremity and, if carpal tunnel syndrome of the left upper extremity was diagnosed, provide an opinion whether it was caused or aggravated by service-connected postoperative residuals of a left wrist fracture.

While an examination was provided in August 2011, and the examiner did offer an opinion as to whether the carpal tunnel syndrome was caused by or related to the postoperative residuals of the left wrist fracture, he did not offer an opinion as to whether the service-connected postoperative residuals of the left wrist fracture aggravated the carpal tunnel syndrome of the left wrist.  Therefore, a remand is required.  Stegall v. West, 11 Vet. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the same VA examiner who conducted the August 2011 VA neurological examination to review the file and if he believes it necessary, or is unavailable, provide the Veteran a VA neurological examination to determine if it is at least as likely as not (50 percent or greater probability) that the Veteran's carpal tunnel syndrome of the left upper extremity is aggravated by his service-connected postoperative residuals of a left wrist fracture, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  The claims file should be made available to the examiner in conjunction with the opinion and/or examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

2.  After the development requested is completed, readjudicate the claim. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


